             +I
         i               Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 1 of 57
     /
..


                                         IN THE UNITED STATES DISTRICT COURT
                                        FOR THE EASTERN DISTRICT OF ARKANSAS
                                                   WESTERN DMSION

                  LITTLE ROCK FAMILY PLANNING SERVICES,
                  PLANNED PARENTHOOD OF ARKANSAS &
                  EASTERN OKLAHOMA, DIBIA PLANNED
                  PARENTHOOD GREAT PLAINS, STEPHANIE Ho,
                  M.0., and THOMAS TvEDTEN, M.D., on behalf
                  of themselves and their patients,                                    JAM
                                                                                       By:~~.&1-1-...,....~'-F:~~~
                                 Plaintiffs,

                         v.

                  LESLIE RUTLEDGE, in her official capacity as
                  Attorney General of the State of Arkansas;
                  LARRY JEGLEY, in his official capacity as
                                                                      CIVIL ACTION
                  Prosecuting Attorney of Pulaski County; MATT
                  DURRETT, in his official capacity as Prosecuting
                  Attorney of Washington County; SYLVIA D.
                  SIMON, M.D., in her official capacity as
                                                                      COMPLAINT FOR INJUNCTIVE AND
                  Chairman of Arkansas State Medical Board;
                                                                          DECLARATORY RELIEF
                  ROBERT BREVING JR., M.0., VERYL 0. HODGES,
                  0.0., JOHN H. SCRIBNER, M.O., OMAR T. ATIQ,
                  M.O., RHYS L. BRANMAN, M.O., RODNEY
                  GRIFFIN, M.O., MRS. MARIE HOLDER, BRIANT.
                  HYATT, M.D., MR. LARRY 0. "BUDDY" LOVELL,
                  TIMOTHY C. PADEN, M.D., DON R. PHILLIPS,
                  M.O., WILLIAM L. RUTLEDGE, and M.D., DAVID
                  L. STAGGS, M.D., in their official capacities as
                  officers and members of the Arkansas State
                                                                          and to Magistrate Judge   d
                                                                          This case assigned to D i s t r i ~ i l / ~



                  Medical Board, and NATHANIEL SMITH, M.D.,
                  M.P .H., in his official capacity as Director and
                  State Health Officer of the Arkansas Department
                  of Health,

                                 Defendants.
              Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 2 of 57
/




                                                       TABLE OF CONTENTS

                                                                                                                                         Page


    INTRODUCTION ......................................................................................................................... 1
    JURISDICTION AND VENUE .................................................................................................... 3
    PLAINTIFFS ................................................................................................................................. 4
    DEFENDANTS ............................................................................................................................. 5
    THE CHALLENGED RESTRICTIONS ....................................................................................... 7
    FACTUAL ALLEGATIONS ...................................................................................................... 11
    CLAIMS FOR RELIEF ............................................................................................................... 33
    INJUNCTNE RELIEF ................................................................................................................ 35
    REQUEST FOR RELIEF ............................................................................................................ 35
I I
\            Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 3 of 57




              Plaintiffs Little Rock Family Planning Services ("LRFP"), Planned Parenthood of

      Arkansas & Eastern Oklahoma, d/b/a Planned Parenthood Great Plains ("PPAEO"), Dr.

      Stephanie Ho, and Dr. Thomas Tvedten, on behalf of themselves and their patients, by and

      through their attorneys, bring this Complaint against the above-named Defendants, their employees,

      agents, and successors in office, and in support thereof state the following:

                                               INTRODUCTION

              1.      In recent years, Arkansas has engaged in a targeted campaign against abortion,

      enacting more than 25 laws aimed at obstructing and interfering with women's access to abortion

      care in the State, including at least 12 enacted in 2019 alone.

              2.      Plaintiffs in this case challenge three recently enacted abortion restrictions

      (together, "the Restrictions"), which fly directly in the face oflongstanding Supreme Court

      precedent and are the latest in Arkansas's unrelenting campaign to deny women the health care

      they seek and to which they are entitled.

              3.      Plaintiffs seek declaratory and injunctive relief from these three Restrictions on

      behalf of themselves and their patients under the United States Constitution and 42 U.S.C. § 1983.

      Without this relief, the Restrictions will have a devastating effect on women seeking to access

      abortion in the state.

              4.      The Restrictions are:

                   a. Arkansas Act 493 of 2019, to be codified at Ark. Code Ann. §§ 20-16-2003(9) to

                      2004(b) (the "18-Week Ban"), attached as Exhibit 1;

                   b. Arkansas Act 619 of 2019, to be codified at Ark. Code Ann.§ 20-16-2003 (the

                      "Reason Ban"), attached as Exhibit 2; and

                   c. Arkansas Act 700 of 2019, to be codified at Ark. Code Ann.§ 20-16-605 (the
    I   I

    '              Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 4 of 57
✓




                               ''OBGYN Requirement''), attached as Exhibit 3.

                    5.         All Restrictions are set to take effect 90 days after sine die adjournment of the

            General Assembly, which was April 24, 2019. They are all therefore scheduled to take effect on

            July 24, 2019. 1

                    6.         In direct conflict with the Supreme Court's ruling in Roe v. Wade, 410 U.S. 113

            (1973), and more than four decades of precedent affirming Roe's central holding, the 18-Week Ban

            and the Reason Ban (together, the "Bans'') criminalize pre-viability abortions. Specifically, the 18-

            Week Ban makes it a crime to perform an abortion after 18 weeks of pregnancy, as measured from

            the first day of a woman's last menstrual period ("LMP"), despite the fact that viability does not

            occur until well after 18 weeks. And the Reason Ban criminalizes the provision of pre-viability

            abortion, if the provider has "knowledge" that the woman's decision to terminate her pregnancy

            is based on a test result, prenatal diagnosis, or "any other reason to believe" that the embryo or

            fetus has Down syndrome. The Bans therefore outright forbid women from exercising their

            constitutionally protected right to a pre-viability abortion in Arkansas, in violation of the Fourteenth

            Amendment to the United States Constitution, under a long line of unbroken, binding precedent,

            and will inflict irreparable harm on Arkansas women if they are allowed to take effect.

                    7.         Similarly, in forbidding highly qualified, trained physicians from providing

            abortion care in Arkansas simply because they are not board-certified or board-eligible in

            obstetrics/gynecology ("OBGYN"), the OBGYN Requirement provides absolutely no medical or

            safety benefits, and instead substantially burdens access to abortion in blatant violation of the

            Supreme Court's ruling in Whole Woman's Health v. Hellerstedt, 136 S. Ct. 2292, 2310-14

            (2016). The OBGYN Requirement also violates Plaintiffs' and their patients' rights to equal


            1 See Ark. Att'y Gen. Op. No. 2019-034 (May 15, 2019), https://www.arkansasag.gov/assets/

            opinions/2019-034.pdf.


                                                                  2
,,
            Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 5 of 57




     protection of the laws, as guaranteed by the Fourteenth Amendment to the U.S. Constitution,

     because it treats providers and patients differently than it treats providers of comparable

     procedures and patients seeking comparable procedures, without adequate justification. The

     OBGYN Requirement, too, is therefore unconstitutional.

             8.      All three Restrictions threaten Plaintiffs with stiff criminal penalties.

             9.      Unless this Court grants Plaintiffs the relief they seek, all three Restrictions will

     require Plaintiffs to tum away women seeking abortion care. As a result, some women will be

     forced to delay their access to abortion (increasing risk to their health and wellbeing); others will

     have to travel hundreds of miles to obtain care (and incur all the associated economic and

     logistical burdens); others will attempt to seek abortions outside the medical system; and still

     others will be prevented from obtaining abortion care entirely, forced to carry their pregnancies

     to term against their will.

             10.     Accordingly, to protect themselves and their patients from these constitutional

     violations and to avoid irreparable harm, Plaintiffs seek declaratory and injunctive relief to

     prevent enforcement of these three Restrictions.

                                       JURISDICTION AND VENUE

             11.     This Court has jurisdiction over this action under 28 U.S.C. §§ 1331 and 1343(a)(3).

             12.     Plaintiffs' claims for declaratory and injunctive relief are authorized by 28 U.S.C.

     §§ 2201 and 2202, Rules 57 and 65 of the Federal Rules of Civil Procedure, and the general legal

     and equitable powers of this Court.

             13.     Venue is appropriate under 28 U.S.C § 1391(b), because a substantial part of the

     events or omissions giving rise to Plaintiffs' claims occur in this judicial district and the majority of

     the Defendants, who are sued in their official capacity, carry out their official duties at offices




                                                         3
             Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 6 of 57
,.




     located in this district.

                                                 PLAINTIFFS

             14.      PlaintiffLRFP is a professional limited liability corporation that is licensed to do

     business in Arkansas. It has provided high quality reproductive health care in Arkansas since

     1973. LRFP offers miscarriage care and basic gynecological care, including pap smears,

     sexually-transmitted-disease testing, contraceptive counseling and services, and abortion

     services. It operates a clinic in Little Rock that provides both medication and surgical abortion

     care. Medication abortions are offered up to IO weeks LMP and surgical abortions are offered

     until twenty-one weeks and six days ("21.6") LMP, a point in pregnancy at which a fetus is

     never viable. LRFP brings this action on behalf of itself, its patients, and the physicians and staff

     it employs to provide services to its patients.

             15.      Plaintiff PPAEO is an Oklahoma not-for-profit corporation licensed to do

     business in Arkansas. The health-care services provided by PPAEO at its two Arkansas health

     centers include well-woman exams, testing and treatment for sexually transmitted infections,

     provision of birth control and emergency contraception, HIV testing and care, pregnancy testing,

     screening for vaginal infections, human papillomavirus ("HPV") vaccinations, transgender

     health services, and menopausal services. It operates two of the three abortion-providing health

     centers in the state, located in Little Rock and Fayetteville. PPAEO provides medication

     abortions in Arkansas to women up to 10 weeks LMP. PPAEO or predecessor organizations

     have provided high quality reproductive health care in Arkansas for more than thirty years, and

     have offered medication abortion since 2008. PPAEO brings this action on behalf of itself, its

     patients, and the physicians and staff it employs to provide services to its patients.




                                                        4
.
t
           Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 7 of 57




            16.     Plaintiff Stephanie Ho, M.D., is a board-certified family-medicine physician

    licensed to practice medicine in Arkansas. She has been providing health care in Arkansas since

    2008, and medical services, including medication abortion, at PPAEO's Fayetteville health

    center since 2013. Dr. Ho provides medication abortions up to 10 weeks LMP. Dr. Ho is not

    board-eligible or board-certified in OBGYN. Dr. Ho sues on her own behalf and on behalf of

    her patients.

            17.     Plaintiff Thomas Tvetden, M.D., is a physician licensed to practice medicine in

    Arkansas and is the part owner and Medical Director ofLRFP. He has provided medical care in

    Arkansas for more than four decades, and abortion care for more than three decades. He

    currently provides medication abortion up to 10 weeks LMP and surgical abortion up to 21.6

    weeks LMP. Dr. Tvedten is not board-eligible or board-certified in OBGYN. Dr. Tvedten sues

    on his own behalf and on behalf of his patients.

                                             DEFENDANTS

            18.     Defendant Leslie Rutledge is the Attorney General of Arkansas. She is

    responsible for bringing an action for injunctive relief against any abortion provider who

    purposely, knowingly, or recklessly violates the Bans, so as to prevent the abortion provider

    from performing or inducing or attempting to perform or induce further abortions in violation of

    the Bans. See Act 493 (Ark. Code§ 20-16-2006(e)(l)-(2)); Act 619 (Ark. Code§ 20-16-

    2006(d)( 1)-(2)). She and her agents and successors are sued in their official capacities.

            19.     Defendants Larry Jegley and Matt Durrett are the Prosecuting Attorneys for

    Pulaski and Washington Counties, respectively, located at 224 South Spring Street, Little Rock,

    AR 72201 and 280 N. College Ave., Suite 301, Fayetteville, AR 72701. Prosecuting attorneys

    "shall commence and prosecute all criminal actions in which the state or any county in his




                                                       5
.'          Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 8 of 57




     district may be concerned." Ark. Code§ 16-21-103 (2019). Defendants Jegley and Durrett are

     therefore responsible for criminal enforcement of Act 493, Act 619, and Act 700 in Pulaski and

     Washington Counties. Plaintiff LRFP's health center is located in Pulaski County and Plaintiff

     PPAEO's health centers are located in Pulaski and Washington Counties. Defendants Jegley and

     Durrett are also responsible for bringing a cause of action for injunctive relief against abortion

     providers who purposely, knowingly, or recklessly violate the 18-Week Ban so as to prevent

     them from performing or inducing and from attempting to perform or induce further abortions in

     violation of the Ban. See Act 493 (Ark. Code§ 20-16-2006(e)(l)-(2)). Defendants Jegley and

     Durrett and their agents and successors are sued in their official capacities.

            20.     Defendant Sylvia D. Simon, M.D. is Chair of the Arkansas State Medical Board.

     Defendants Robert Breving Jr., M.D., Veryl D. Hodges, D.O., John H. Scribner, M.D., Omar T.

     Atiq, M.D., Rhys L. Branman, M.D., Rodney Griffin, M.D., Mrs. Marie Holder, Brian T. Hyatt,

     M.D., Mr. Larry D. "Buddy" Lovell, Timothy C. Paden, M.D., Don R. Phillips, M.D., William

     L. Rutledge, M.D., and David L. Staggs, M.D. are members of the Arkansas State Medical

     Board. The State Medical Board is responsible for licensing medical professionals under

     Arkansas law. See Ark. Code§ 17-95-410 (2019). The Board and its members are responsible

     for imposing licensing penalties under the Bans and the OBGYN Requirement and imposing

     licensing penalties for unprofessional conduct, which includes criminal conviction under statutes

     such as the Bans and the OBGYN Requirement. See Ark. Code § 17-95-409(a)(2)(A), (D)

     (2019). Defendants and their successors in office are sued in their official capacity.

            21.     Defendant Nathanial Smith, M.D., M.P.H., is the Director and State Health

     Officer of the Arkansas Department of Health, the agency charged with enforcing the 18-Week

     Ban and the license revocation part of the OBGYN Requirement. See Ark. Act 493 (2019) (Ark.




                                                       6
             Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 9 of 57
/




    Code Ann. § 20-16-2006(c)) (tasking Arkansas Department of Health with levying civil penalties

    for violation). Defendant Smith is sued in his official capacity.

                                    THE CHALLENGED RESTRICTIONS

                                                 The 18-Week Ban

              22.      The 18-Week Ban criminalizes the provision of abortion care after 18 weeks LMP

    (i.e., beginning at 18.1 weeks LMP) 2 in almost all cases. See Ark. Act 493, § 20-16-2004(b)

    (2019). Specifically, the Ban prohibits a person from "intentionally or knowingly" performing,

    inducing, or attempting to perform or induce an abortion if the "probable gestational age" is

    determined "to be greater than eighteen (18) weeks[]," as measured "from the first day of the last

    menstrual period of the pregnant woman." Id. § 20-16-2004(b); id § 20-16-2003(9).

              23.      The Ban is subject only to two extremely limited exceptions that permit abortions

    after 18 weeks LMP: (1) in the case of a "medical emergency," narrowly defined as "a condition

    that ... necessitates an abortion to preserve the life of the pregnant woman ... or when the

    continuation of the pregnancy will create a serious risk of substantial and irreversible impairment

    of a major bodily function," id. § 20-16-2004(b); id § 20-16-2003(6), (7); and (2) where the

    pregnancy is the result of rape or incest, as defined by Arkansas code, id. § 20-16-2004(b).

              24.      The 18-Week Ban also imposes new reporting mandates to ensure compliance. It

    requires physicians who perform abortions where the "gestational age is greater than eighteen

    (18) weeks" to file a report with the Department of Health ''within fifteen (15) days of the

    abortion," detailing (among other things) the date on which the abortion was performed; the

    abortion method; the "probable gestational age" of the embryo/fetus and the method used to

    calculate it; a statement declaring that the abortion was necessitated by a medical emergency; the



    2   Hereinafter referred to as "after 18 weeks."



                                                        7
.
I
          Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 10 of 57




    specific medical indications supporting the abortion and medical emergency; and the probable

    health consequences of the abortion and specific method used. See id. § 20-16-2004(c)(1 )-{2). 3

           25.     These reporting requirements are enforceable 10 days after either the effective

    date of the 18-Week Ban or the date that the reporting forms the Department of Health must

    create within 30 days of the 18-Week Ban's effective date become available, whichever occurs

    later. See id§ 20-16-2005(a)-{b).

           26.     A violation of the 18-Week Ban is a Class D felony, which is punishable by up to

    six years in prison and a fine ofup to $10,000. See id § 20-16-2006(a)(l); Ark. Code§§ 5-4-

    201, -401. "A woman upon whom an abortion has been performed, induced, or attempted in

    violation of' the Ban may also may bring a civil action for violation of the 18-Week Ban. See

    id. § 20-16-2006(d).

           27.     Any physician who violates the prohibition is subject to mandatory license

    suspension or revocation by the Arkansas State Medical Board, see id § 20-16-2006(b), and may

    be sued by a prosecuting attorney with appropriate jurisdiction or the Attorney General to enjoin

    the physician from performing or attempting to perform any further abortions in violation of the

    18-Week Ban. See id. § 20-16-2006(e)(l)-{2).

                                             The Reason Ban

           28.     The Reason Ban makes it a crime for a physician to intentionally perform or

    attempt to perform an abortion if the clinician has "knowledge" that a pregnant woman is

    seeking an abortion "solely on the basis" of: (1) a test "indicating" Down syndrome; (2) a




    3 The Ban does not make clear whether or how abortions performed after 18 weeks LMP under the rape

    or incest exception must be reported.


                                                     8
      Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 11 of 57




prenatal diagnosis of Down syndrome; or (3) "[a]ny other reason to believe" the fetus has Down

syndrome. Ark. Act 619, § 20-16-2003 (2019). 4

       29.     In addition, the Reason Ban mandates that, before providing abortion care, the

physician who is providing the abortion ask the pregnant woman if she is aware of any test

results, prenatal diagnosis, or any other evidence that the fetus may have Down syndrome. See

id § 20-16-2003(b)(l). If the woman answers in the affirmative, the physician must: (1) inform

the woman that Arkansas law prohibits abortion solely on the basis of an indication or belief that

the fetus has Down syndrome, see id § 20- l 6-2003(b)(2)(A), and (2) delay the abortion by at

least fourteen days while he/she requests and waits to receive the woman's medical records, to be

used to determine whether she has previously had an abortion "after she became aware oftest

results, prenatal diagnosis, or any other evidence that the unborn child may have had Down

syndrome," id § 20-16-2003(b)(2)(B), (3).

       30.     The Ban exempts a clinician from its rigid requirements in only very narrow

cases, namely: ( 1) when performance of an abortion is necessary to save the life or preserve the

health of the pregnant woman, see id § 20-16-2002(l)(B)(i); and (2) when a pregnancy resulted

from rape or incest, see id. § 20-16-2003(d).

       31.     Violation of the Ban constitutes a Class D felony, which is punishable by up to six

years in prison and a fine ofup to $10,000. See id § 20-16-2004; Ark. Code§§ 5-4-201, -401

(2019). In addition, the Ban requires the Arkansas State Medical Board to revoke the license of

a physician who violates its mandate, see id § 20-16-2005(c), and makes that physician liable in

a civil action for actual and punitive damages to any "woman who receives an abortion in



4Act 619 defines "Down syndrome" as "a chromosome disorder associated with either: (A) An extra
copy of chromosome 21, in whole or in part; or (B) An effective trisomy for chromosome 21." Id. § 20-
16-2002(2).



                                                  9
      Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 12 of 57




violation of [the Ban] without being informed of the prohibition" imposed by the Act, or "the

parent or legal guardian of the woman if the woman is [an unemancipated] minor, or the legal

guardian of the woman if the woman has been adjudicated incompetent," id.§ 20-16-

2005(b)(1 }-(2).

          32.   A physician who knowingly violates the Reason Ban may also be subject to a

cause of action for injunctive relief, brought by either the Attorney General or "the spouse,

parent, guardian, or current or former licensed health provider of the woman who received or

attempts to receive an abortion in violation of[the Ban]," so as to prevent the physician from

performing further abortions in violation of the Reason Ban. Id. § 20-16-2005(d)(l)-(2).

                                   The OBGYN Requirement

          33.   The OBGYN Requirement makes it a crime for a person to perform or induce an

abortion, if that person is not board-certified or board-eligible in OBGYN. See Ark. Code§ 20-

16-605(a).

          34.   Under current law, a "physician licensed to practice medicine in the State of

Arkansas" can provide abortion care. Ark. Code§ 5-61-IOI(a) (2019).

          35.   Providing an abortion in violation of the OBGYN Requirement is a Class D

felony, punishable by up to six years in prison and a fine ofup to $10,000. See Ark. Code Ann.

§§ 5-4-201, -401. It may also result in the revocation, suspension, or nonrenewal of the

professional license of the physician or abortion facility. See Ark. Act 700, § 20-16-605(b)

(2019).

          36.   Arkansas has never before enacted a comparable board-certification or medical-

specialty requirement specific to doctors providing abortion care.




                                                10
      Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 13 of 57




                                   FACTUAL ALLEGATIONS

                                   Abortion Practice and Safety

        37.     Legal abortion is one of the safest medical procedures in the United States, and is far

safer than continuing a pregnancy through to childbirth. Abortion-related mortality is also lower

than that for colonoscopies, plastic surgery, and adult tonsillectomies. Abortion is safe and

effective (and complications are very rare) regardless of the method of abortion used.

        38.     Less than 1% of women obtaining abortions experience a serious complication.

The risk of a woman experiencing a complication that requires hospitalization is even lower,

approximately 0.3%. Like the risk of mortality, the risk of a serious complication increases as a

woman's pregnancy advances.

        39.     Legal abortion is not only extremely safe but also common; approximately one in

four women in this country will have an abortion by age forty-five.

        40.     Women seek abortion for a multitude of complicated and personal reasons that are

closely tied to each individual woman's values, culture and religion, health and reproductive

history, family situation and support system, educational or career goals, and resources and

financial stability.

        41.     Some women have abortions because they conclude that it is not the right time to

become a parent given their age, desire to pursue their education or career, or because they feel

they lack the necessary financial resources or level of partner or familial support or stability.

        42.     Other women are already mothers; indeed, a majority of women having abortions

in the United States already have at least one child, and among 2017 abortion patients in

Arkansas, approximately 65% had one or more previous live births. These women may already




                                                  11
       Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 14 of 57




be struggling to adequately provide for their existing children and may be concerned about their

ability to make ends meet if they add another child to their family.

       43.     Indeed, the vast majority-approximately 75%--of abortion patients are poor or

low-income. Poverty is a significant problem in Arkansas, the country's fifth-poorest state.

       44.     Other women seek abortions because continuing with the pregnancy could pose a

risk to their health, and still others because of an indication or diagnosis of a fetal medical

condition or anomaly. Some families simply do not feel that they have financial, medical,

educational, or emotional resources to care for a child with special needs or to do so alongside

providing for the children they already have.

       45.     In states across the country, such as Colorado, Illinois, and Montana, a variety of

medical providers, including midwives, nurse practitioners, and physician assistants, may legally

provide both medication and surgical abortion.

                                    Abortion Care in Arkansas

       46.     The vast majority of women who seek abortion care in Arkansas (as in the nation as

a whole) do so in the first trimester of pregnancy, when the pregnancy is at or less than 14 weeks

LMP.

       47.     There are two methods of abortion: medication abortion and surgical abortion.

Medication abortions, which are provided in the first trimester, typically through approximately

10 weeks LMP, involve the ingestion of two types of medications (pills) at least one day apart to

induce an early miscarriage. Medication abortion requires no anesthesia or sedation; the patient

simply takes the pills. LRFP and PPAEO provide medication abortion up to l Oweeks LMP,

which is a pre-viability point in pregnancy.




                                                  12
      Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 15 of 57




        48.     Medication abortion is extremely safe. One recent, comprehensive report by the

National Academies of Sciences, Engineering, and Medicine ("National Academies") (which

was established by Congress to provide objective advice on matters related to science and

technology) found that "[t]he risks of medication abortion are similar in magnitude to the risks of

taking commonly prescribed and over-the-counter medications such as antibiotics and NSAIDs

[nonsteroidal anti-inflammatory drugs]," such as ibuprofen. In the rare case where complications

do arise, a clinician trained in providing abortion care can safely and effectively handle them,

either by providing care themselves on an outpatient basis or, where necessary, referring the

patient to a tertiary care facility for additional treatment.

        49.     LRFP and PPAEO have policies and practices in place to ensure safe

administration of medication abortion. For example, a woman who has taken mifepristone at a

health center is given a 24-hour hotline number that she can call with any questions or concerns,

and patients are also provided with the name and phone number of a contracted OBGYN

physician who has agreed to serve as the collaborative medical doctor for purposes of

compliance with Arkansas Code § 20-16-1504. If patients call the hotline, a registered nurse or

physician is always available. In most cases where a patient calls the hotline, her questions and

concerns can be addressed over the phone. In the exceedingly rare case that the nurse or

physician determines that a patient should be evaluated or treated immediately, she or he will

refer the patient to the nearest emergency room.

        50.     Surgical abortions, which are provided in both the first and second trimesters, are

performed by dilating (opening) the uterine cervix and then using gentle suction and/or

instruments to empty the contents of the uterus. Despite being characterized as "surgical," these

procedures are not surgical in the usual sense: they do not involve any incision into the woman's




                                                   13
;
          Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 16 of 57




    skin and in many cases can be performed with only local anesthesia. Surgical abortion is only

    available in Arkansas at LRFP up to 21.6 weeks LMP, which is a pre-viability point in

    pregnancy.

              51.   Surgical abortion, like medication abortion, is extremely safe. Its mortality rates

    are lower than those of colonoscopies, adult tonsillectomies, and childbirth. As with medication

    abortion, complications are extremely rare and may be handled safely and effectively by any

    clinician with adequate training in abortion care, either on an outpatient basis or (where

    necessary) via a referral.

              52.   It is common for a woman who can choose between a medication and surgical

    abortion (i.e., a women who is less than 10 weeks LMP) to have a preference for a surgical

    procedure. Although there are many reasons for this (and other women have a preference for

    medication abortion), many women prefer the surgical option because it requires fewer visits to

    the clinic, and thus is associated with a lower burden in terms of funding and time. Other women

    choose a surgical abortion because the procedure itself is shorter in duration, and women are

    generally able to return to work and other responsibilities shortly after the procedure. Some

    women have pre-existing medical conditions that eliminate medication abortion as a viable

    option.

              53.   Although most abortions in Arkansas occur during the first trimester, women also

    seek abortions in the second trimester, including after 18 weeks LMP, for a number of reasons.

    For example, some patients (especially those with irregular menstrual cycles) may not realize

    they are pregnant for weeks or months. A woman may then be further delayed while she

    confirms the pregnancy, researches her options, makes the decision to have an abortion, contacts

    a provider, and schedules an appointment. Patients often are also delayed in obtaining funds




                                                     14
      Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 17 of 57




necessary for the procedure and related expenses (travel and childcare), as well as by difficulties

in making the necessary logistical arrangements (e.g., obtaining time off work and arranging

transporting and childcare). In 2018, approximately 170 ofLRFP's patients obtained abortions

after 18 weeks LMP.

        54.     These delays are exacerbated by the fact that Arkansas law requires any woman

who wishes to have an abortion to visit the abortion provider at least 48 hours (soon to be 72

hours) before the procedure will be performed. 5 During the initial visit, the State mandates that

the patient receive certain information. The patient must then wait at least 48 hours before

returning for the second visit, when she can receive the abortion. Accordingly, each of

Plaintiffs' patients must make at least two separate visits to a clinic, at least two (soon to be

three) full days apart. In the case of medication abortions and certain surgical abortions, the

patient will have to make a third visit to the clinic for pre- or post-procedure care.

        55.     These barriers are particularly problematic for patients living in or near poverty or

without insurance, as well as for patients who cannot take multiple days off from work in close

proximity without jeopardizing their jobs or the confidentiality of their pregnancy and abortion

decision. Other patients cannot arrange childcare for multiple days, or cannot do so without

compromising the confidentiality of their decision. These individual circumstances all can lead

to further delays.

        56.     Accordingly, even some ofLRFP's patients who begin the process of scheduling

their first visit before 18 weeks LMP may be past the 18-week mark by the time of their scheduled


5 On April 20, 2019, Arkansas enacted a new law that will increase the mandated delay from 48 to 72
hours. Like the current, 48-hour mandated delay, the new law allows one narrow exception: immediate
termination of the pregnancy is allowed where necessary ''to avert [the pregnant woman's] death" or
where "delay will cause substantial and irreversible impairment of a major bodily function." 2019 Ark.
Act 801, § 20-16-1109, -l 703(b), -1706. This law goes into effect on July 24, 2019. See Ark. Att'y Gen.
Op. No. 2019-034 (May 15, 2019), https://www.arkansasag.gov/assets/opinions/2019-034.pdf.



                                                   15
      Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 18 of 57




procedure. And some ofLRFP's and PPAEO's patients who would prefer to obtain medication

abortion (which is available only up to 10 weeks LMP) may be unable to do so, given the practical

complications of obtaining this care in time.

        57.      As a result of Plaintiffs' patients' work and family obligations and other scheduling

constraints, Arkansas's mandatory delay and minimum-two-trip requirement forces many patients

to delay their abortions by several days or more. Although abortion is safer than carrying a

pregnancy to term, delay increases the risks associated with the procedure.

        58.      Before providing any abortion care, Plaintiffs provide non-directive patient

counseling, which means they listen to, support, and inform the patient, without directing her

course of action. That process is designed to ensure that patients are well-informed with respect

to all their options, including terminating the pregnancy, carrying the pregnancy to term and

parenting, and carrying the pregnancy to term and placing the baby for adoption. In addition, the

process is designed to ensure that the woman's choice is voluntary and not coerced.

        59.      Although some of Plaintiffs' patients disclose information about their reasons for

seeking an abortion during these non-directive discussions, Plaintiffs do not require that patients

disclose any or all of their reasons for seeking an abortion, consistent with best medical

practices.

                        Arkansas Already Extensively Regulates Abortion

        60.      Extensive regulations relating to abortion care are also currently enforced. For

example:

              a. Any woman seeking an abortion must be evaluated via a medical history, a

physical examination, counseling, and laboratory tests. See Ark. Admin. Code. 007.05.2-8.




                                                   16
i          Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 19 of 57




                  b. Facilities providing abortions must have various medical tools available to assist

    in the event of complications. See id.

                  c. Arkansas regulations require abortion facilities to have a certain number of

    qualified personnel available to provide direct patient care. See id. 007.05.2-7.

                  d. Arkansas abortion facilities must also satisfy a variety of ongoing obligations to

    educate staff about best practices and to assess their own services. See id. 007.05.1-10, 2-5, 2-

    6(G), 2-7(D).

            61.      In recent years, Arkansas has engaged in a targeted campaign to restrict access to

    abortion care. It enacted more than 25 laws obstructing and interfering with women's access to

    abortion care in the State, 6 including at least 12 enacted in 2019 alone. 7



    6 See, e.g., 2018 Ark. Act 234, § 19 (prohibiting expenditure of state funds for abortion referrals in public
    schools and for abortion services); 2018 Ark. Act 243, § 24 (same); 2018 Ark. Act 244, § 25 (same);
    ARK. CODE ANN.§§ 20-16-1801 to 1807 (2019) (banning most common method of second-trimester
    abortion); id.§ 20-16-1801 (requiring physicians to delay a woman's abortion while they request and wait
    for a woman's medical records); id.§ 20-16-lOS(a)(l) (requiring disclosure of abortion and preservation
    offetal tissue for abortion patients under the age of 17); id.§§ 20-17-801, 802 (imposing burdensome and
    confusing requirements regarding disposal offetal tissue); id.§ 20-9-302 (mandating the imposition of
    extreme penalties, such as license revocation, for violation of the many requirements imposed on abortion
    providers); id.§§ 20-16-801 to 817 (mandating parental consent for a minor's abortion); id. § 20-16-1504
    (banning off-label use of abortion inducing drugs, and requiring any facility providing medication
    abortion to "have a signed contract with a physician who agrees to handle complications" who has "active
    admitting privileges and gynecological/surgical privileges at a hospital designated to handle any
    emergencies associated with the use or ingestion of the abortion-inducing drug"); id. § 20-16-1703
    (mandating 48-hour delay before an abortion and two, in-person trips to facility); id. § 20-16-1602
    (banning public funding to any individual or entity that provides, counsels in favor of, or refers for
    abortion); id. §§ 20-16-1301 to 1307 (banning abortion at 12 weeks, requiring abdominal ultrasound to
    detect fetal cardiac activity, and mandating disclosure of cardiac activity if present) (ban at 12 weeks
    struck down by Edwards v. Beck, 786 F.3d 1113 (8th Cir. 2015)); id. §§ 20-16-1401 to 1410 (banning
    abortion after 20 weeks post-fertilization); id. § 23-79-156 (banning abortion coverage in state insurance
    exchange plans).
    7 In addition to the three laws Plaintiff has challenged here: ARK. CODE ANN.§ 20-16-605 (2019)
    (imposing additional abortion-related reporting requirements on physicians and facilities); id. § 5-61-301
    to 304 (asking the Supreme Court to overturn Roe v. Wade and providing that, upon reversal, state law
    will prohibit abortions except to save the life ofa pregnant woman); id. § 20-9-203(b)(l) (imposing
    additional requirements on abortion facilities); id. § 20-16-604, -811, -1109 (imposing additional
    reporting requirements and penalties on doctors providing abortions); id. § 20-16-1703, -1706 (extending
    waiting period between doctor providing required disclosures to woman seeking abortion and provision of


                                                         17
      Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 20 of 57




                      The 18-Week Ban Prohibits Abortion Before Viability

        62.     If it takes effect, the 18-Week Ban would ban all pre-viability abortions after 18

weeks LMP, except those that fall within the stringently narrow exceptions. The 18-Week Ban will

therefore prohibit LRFP, Arkansas's only provider of abortions after 18 weeks LMP, from

providing pre-viability abortions to its patients.

        63.     Many ofLRFP's patients who seek care after 18 weeks LMP are facing very

difficult circumstances, yet the vast majority of those patients would fall outside the Ban's

narrow exceptions. Some of these patients may have health conditions that are caused or

exacerbated by their pregnancies, but that do not fit within the 18-Week Ban's exception for a

"medical emergency ... necessitat[ing] an abortion" to save their life or prevent substantial and

irreversible impairment of a major bodily function, Ark. Act 493, § 20-16-2004(b); id § 20-16-

2003(6), (7); others may learn only shortly before or after 18 weeks LMP that their fetus has a

severe anomaly that would make life extremely difficult and painful; others are in violent or

abusive relationships and may be concerned that carrying to term will tether them to their abuser;

still others may, as a result of the trauma they have endured, be unable to raise the fact that they

were raped or survivors of incest and thus unable to avail themselves of the exception allowing

abortion in those circumstances.

        64.     Absent an injunction, LRFP will have no choice but to turn away patients in need of

abortion care after 18 weeks LMP.

        65.     This will seriously and irreparably harm LRFP's patients by outright denying them

access to pre-viability abortion in Arkansas and violating their constitutional rights.


abortion from 48 to 72 hours, and increasing infonnation doctor must provide); id. § 20-16-1703(b )(9), -
1704(b)(6) (imposing additional disclosure requirements on doctors providing abortion-inducing drugs);
2019 Ark. Act 877, § 23 (prohibiting expenditure of state funds for abortion referrals in public schools
and for abortion services); 2019 Ark. Act 752, § 18 (same); 2019 Ark. Act 727, § 24 (same).


                                                     18
r
•         Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 21 of 57




        The Reason Ban Prohibits Abortion Before Viability And Is Unconstitutionally Vague

            66.     Down syndrome is the common name for a genetic anomaly, known as Trisomy 21,

    which results from an extra copy (full or partial) ofthe twenty-first chromosome. The medical

    conditions and abilities of people with Down syndrome varies considerably, and the specific

    manifestation of Down syndrome cannot be known before birth. Many people with Down

    syndrome require significant care, sometimes stretching through adulthood.

            67.     A variety of"screens" and more accurate diagnostic tests can help detect genetic,

    chromosomal, or structural anomalies like Down syndrome. But no screens are available before

    10 weeks LMP, and most women do not receive a confirmed Down syndrome diagnosis until the

    second trimester.

            68.     The American College of Obstetricians and Gynecologists ("ACOG"), the

    preeminent professional association for OBGYNs, recommends that all women be counseled

    about prenatal genetic screening and diagnostic testing options as early as possible in the

    pregnancy, ideally at the first prenatal visit. ACOG further recommends that all women,

    regardless of age, be offered the option of screening or diagnostic testing for fetal genetic

    disorders, and that women with positive screening test results be offered counseling and

    diagnostic testing.

            69.     Women who receive a positive Down syndrome test result or diagnosis are

    typically referred by a high-risk OBGYN to a genetic counselor for significant counseling.

    Counseling is intended to provide comprehensive, objective, and individualized counseling that

    addresses both the scientific aspect of any test result or diagnosis (e.g., the reliability of specific

    test results) and the psychological effects of the results on the woman and any family members

    involved in her decision making. A woman grappling with a Down syndrome diagnosis or




                                                       19
    I
<             Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 22 of 57




        another fetal anomaly is facing an extraordinarily complex decision that she should be able to

        make through self-reflection and discussion with anyone whom she chooses to involve in the

        process (such as her spouse, partner, friend, or family member). It is critically important that

        women have the information and support they need to make this serious decision, and also the

        ability to terminate a pregnancy safely, if that is what they decide is best for them.

               70.     LRFP is aware that some ofits patients seek abortions based solely or in part on a

        prenatal diagnosis of Down syndrome. These patients typically come to the clinic only after

        having already undergone extensive counseling with genetic counselors and/or maternal-fetal

        medicine physicians, as well as engaged in extensive reflection and conversation with the most

        important people in their lives.

               71.     The Reason Ban prohibits LRFP and its physicians and staff from intentionally

        performing or attempting to perform an abortion with "knowledge" that a pregnant woman is

        seeking an abortion "solely on the basis of' a Down syndrome diagnosis, indication, or "[a]ny other

        reason to believe that an unborn child has Down [s]yndrome." Act 619, § 20-16-2003. It bans

        abortions in these circumstances at any point in pregnancy, including the pre-viability period in

        which LRFP provides care.

               72.     The Reason Ban fails to define what constitutes "knowledge" sufficient to give rise

        to the Reason Ban's severe criminal, civil, and licensure penalties. Similarly, the Reason Ban fails

        to define when an abortion is sought "solely on the basis of' a Down syndrome diagnosis,

        indication, or other reason to believe the fetus has Down syndrome. Without further definition of

        this terminology, LFRP cannot know the standard by which Defendants will judge its conduct.

               73.     The Reason Ban also mandates that, before providing an abortion, the clinician

        ask the pregnant woman if she is aware of any test results, prenatal diagnosis, or any other




                                                         20
      Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 23 of 57




evidence that the fetus may have Down syndrome. See Act 619, § 20-16-2003(b)(l). If the

woman answers in the affirmative, the physician must: (1) inform the woman that Arkansas law

prohibits abortion solely on the basis of an indication, diagnosis or belief that the fetus has Down

syndrome, id. § 20-16-2003(b)(2)(A), and (2) request the medical records of the pregnant woman

relevant to determining whether she has previously obtained an abortion after she became aware

of any indication that the fetus might have Down syndrome, id. § 20-16-2003(b)(2)(B). When

the law requires the clinician providing the abortion to request these records, the clinician "shall

not perform an abortion until the physician spends at least fourteen (14) days to obtain the

medical records." Id § 20-16-2003(b)(3).

       74.     Because of the Reason Ban's severe penalties, and because of its ambiguities,

LRFP cannot be certain that even good-faith efforts to comply with the Reason Ban will satisfy

its requirements. Accordingly, if the Reason Ban takes effect, LRFP will be unable to provide an

abortion for a woman if they have "knowledge" that Down syndrome is a woman's "sole" reason

for terminating the pregnancy. LRFP will cease providing care in these circumstances solely to

avoid the Reason Ban's significant civil, criminal, and disciplinary sanctions. Accordingly, the

Reason Ban will outright deny women access to pre-viability abortion in Arkansas based on the

reason they seek abortion care, thereby violating their constitutional rights. LRFP wishes to

continue providing safe and compassionate abortion care to patients who have knowingly and

voluntarily decided to terminate their pregnancies, regardless of their reason for doing so.

The OBGYN Requirement Unconstitutionally Burdens Women While Providing No Benefits

       75.     Under current law, a "physician licensed to practice medicine in the State of

Arkansas" may provide abortion care. See Ark. Code§ 5-61-IOl(a) (2019).

       76.     But under the OBGYN Requirement, a clinician is prohibited from providing




                                                 21
.•         Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 24 of 57




     abortions unless she is "a physician licensed to practice medicine in the state of Arkansas" who

     is "board-certified or board-eligible in obstetrics and gynecology." Ark. Act 700, § 20-16-

     605(a). The Requirement will accordingly prohibit LRFP's and PPAEO's qualified physicians

     from continuing to provide abortion care, which they have done safely and effectively in

     Arkansas for years. It will also unreasonably deprives women of their choice of provider and

     unnecessarily narrow the type of qualified and skilled provider that an abortion clinic can

     employ.

            77.     Arkansas does not impose a limit like the OBGYN Requirement on any other

     comparable medical procedure. It does not require board-certification or board-eligibility (much

     less board-certification or -eligibility in a specific specialty) for prescription of oral medication,

     except medications used to provide abortions. Nor does Arkansas impose these requirements for

     outpatient procedures of comparable or greater medical risk, such as colonoscopies or

     tonsillectomies. Arkansas law contains no requirement of a particular specialty, board-

     certification, or board-eligibility for physicians offering pregnancy or birthing care at a birthing

     center, even though carrying to term, labor, and delivery pose significantly greater risk to women

     than abortion. And Arkansas law is bereft of any such qualification requirements for providers

     of miscarriage management, even though that care is near identical to abortion care from a

     technical perspective. In short, it subjects abortion providers and patients receiving abortion care

     to unequal treatment, without adequate justification.

                                                     LRFP

            78.     Dr. Tvedten is the primary provider at LRFP. He has been practicing medicine in

     Arkansas since the late 1970s, and was first trained to provide abortion care more than 30 years

     ago by an experienced Arkansas abortion provider and family physician. Dr. Tvedten has safely




                                                       22
      Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 25 of 57




provided abortion care up to 21.6 weeks LMP for more than 15 years, and has trained numerous

physicians to provide abortion care. He currently provides medication abortion up to IO weeks

LMP and surgical abortion up to 21.6 weeks LMP.

        79.     Dr. Horton also provides abortion care at LRFP. Dr. Horton has more than two

decades of experience providing abortion care to thousands of women in Tennessee and

Arkansas. He completed four years of residency in OBGYN and passed the written examination

for the American Board of Obstetrics and Gynecology in June 2002 and June 2013. Because he

lives and mostly practices in Tennessee, he provides abortion care at LRFP only approximately one

week per month.

        80.     Board-certified OBGYN Dr. Fred Hopkins assists LRFP by providing abortions at

the clinic, but lives in California and can fly in to provide care only approximately once every other

month. He is able to provide abortion care up to 24 weeks LMP, and has done so (to the extent

permitted by state law) for the past twenty years. Dr. Hopkins is not able to assist at LRFP on a

more permanent, or even more frequent, basis because of his personal and professional

responsibilities in California.

        81.     Dr. Charlie Browne is a board-certified OBGYN licensed to provide care at LRFP

who lives and works in Seattle, Washington. Although he has not worked at LRFP since 2012, he

recently agreed to provide care during one week in July 2019, if the OBGYN Requirement goes into

effect. He will not be able to provide care at LRFP after that time, given his professional and

personal obligations in Seattle and the burden and strain that traveling to Arkansas would impose on

him and his practice in Washington.




                                                  23
       Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 26 of 57




                                               PPAEO

        82.     Dr. Ho is currently the only abortion provider at PPAEO's Fayetteville clinic. She

completed her family-planning residency at the University of Arkansas in 2011, and has been

providing medical care in the State since 2008. During her residency, she was trained to provide

surgical and medication abortion care by an experienced family-medicine physician who was on

the faculty at the University of Colorado Health Sciences Center. In the course of her medical

career, she has provided thousands of abortions. Because Dr. Ho cannot provide such care under

the OBGYN Requirement, her employment contract with PPAEO will be substantially and

negatively affected.

        83.     Earlier this year, and in response to PPAEO's extensive effort to identify a board-

certified or board-eligible OBGYN who can provide care at the Fayetteville health center, a

board-certified OBGYN, Dr. Kathleen Paulson, agreed to provide medication abortion at the

Fayetteville health center on a volunteer basis, if the OBGYN Requirement takes effect. Dr.

Paulson has a full-time job and therefore can provide care for only three hours a week, and only

in the evening. She is unsure whether and how frequently she can provide abortion care at the

Fayetteville health center in the future.

        84.     Dr. Janet Cathey and Dr. Dudley Rodgers are board-certified OBGYNs who provide

medical services at PPAEO's Little Rock clinic. Due to personal and professional obligations and

limitations, they cannot provide care to more patients or travel to Fayetteville.

                There is No Medical Justification for the OBGYN Requirement

        85.     Drs. Tvedten, Horton, and Ho have been providing safe abortion care for decades.

They are extremely well qualified and experienced in doing so. Indeed, Ors. Tvedten and Horton

have trained numerous physicians to provide safe abortion care. And Dr. Ho will be responsible




                                                  24
      Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 27 of 57




for training her replacement who will provide medication abortion care if the OBGYN

Requirement goes into effect.

       86.     If Act 700 takes effect, it will prohibit Dr. Ho, the sole provider of medication

abortion at PPAEO's Fayetteville health center, and LRFP's two primary providers, Dr. Thomas

Tvedten and Dr. Thomas Horton, as well as other health-care providers who already possess, or

could acquire, the necessary education and training to safely and effectively provide abortion

services, from providing such care solely because they are not board-certified or board-eligible

OBGYNs. Dr. Tvedten is not an OBGYN and cannot become a board-certified or board-eligible

OBGYN without the enormous outlay of time and expense required to restart medical training

after decades of safely providing care to patients in Arkansas. Dr. Horton completed his

residency in OBGYN, but he is neither board-eligible nor board-certified because he did not

become board-certified within eight years of finishing his residency (which he completed in

2002) and thus is no longer considered an Active Candidate under the Arkansas Board of

OBGYN's rules. In order to regain eligibility for certification, he would have to complete a

minimum of six months of supervised training, which would provide no medical benefit to his

patients and which he cannot do given his personal and financial obligations, as well as his

professional obligations to his practice and his patients. Dr. Ho is a family-medicine doctor; as

such, she is neither a board-certified OBGYN, nor eligible for such certification. She could not

become such without abandoning her patients and practice to begin her medical training anew-

which, as an established physician who has provided high quality medical services for many

years, she cannot do.

       87.     Moreover, the OBGYN Requirement interferes with Dr. Ho's contract with

PPAEO, under which she has agreed to provide medical care, including medication abortion. If




                                                25
      Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 28 of 57




the OBGYN Requirement takes effect, it will substantively and negatively affect Dr. Ho's

employment contract because Dr. Ho will no longer be able to provide abortion care.

       88.     Board-certification or -eligibility in OBGYN is not relevant to the safe provision

of abortion care. Training, rather than specialty, determines competence to provide abortion

care, and a wide variety of clinicians can and do safely and routinely provide abortion services.

In fact, across the nation, abortion care is safely provided around the country up to at least 22

weeks LMP by non-OBGYN providers, and roughly one third of abortion providers come from

specialties other than OBGYN. Medical schools and teaching hospitals around the country

routinely use non-OBGYN faculty members to train residents and fellows in the provision of

abortion care. Moreover, competence in abortion care is not a prerequisite for becoming a

board-certified or eligible OBGYN. OBGYN residents can opt out of any abortion training, and

many board-certified OBGYNs have never even observed an abortion.

       89.     Prominent medical professional organizations agree that laws like the OBGYN

Requirement are unjustified and unjustifiable. For example, ACOG has recognized that

clinicians from many medical specialties can provide safe abortion care and that requiring board-

certification in OBGYN is "medically unnecessary" and "designed to reduce access to abortion."

The President of the American College of Physicians has likewise opined that "[t]here is no

evidence that these requirements improve patient safety; they just serve to reduce patient access

to care." 8 Professional medical organizations and organizations such as the National Academies




8See Press Release, American College of Obstetricians and Gynecologists, ACOG Leads Coalition of
Major Medical Organi:zations in Submitting Amicus Brief in June Medical Services L.L.C. v. Gee (May
21, 2019), https://www.acog.org/About-ACOG/News-Room/News-Releases/2019/Amicus-Brief-in-June-
Medical-Services-LLC-v-Gee?IsMobileSet=false (quoting from amicus brief).


                                                 26
•·          Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 29 of 57




     have also specifically endorsed the provision of abortion care by clinicians other than board-

     certified OBGYNs. 9

             90.      There is no need for a clinician to be a board-certified or -eligible OBGYN to

     provide abortion care in general, but the OBGYN Requirement is especially unwarranted with

     respect to medication abortion. A variety of health professionals, including non-physicians,

     routinely prescribe medications to their patients for a variety of conditions-including

     medications that have significantly higher complication rates than medication abortion-and, in

     other states, regularly prescribe medication abortion. Moreover, in Arkansas, medication-

     abortion providers are already required to have a contract with a back-up OBGYN provider. See

     Ark. Code§§ 20-16-1504 (2016) (requiring medication-abortion providers to contract with

     physician with certain hospital admitting privileges).

                                      Impact of the OBGYN Requirement

             91.      LRFP and PPAEO cannot feasibly replace Drs. Tvedten, Horton, and Ho. Both

     have worked diligently to do so, with no success. Neither Dr. Hopkins (at LRFP) nor Ors. Cathey

     and Rodgers (at PPAEO Little Rock) are able to increase the hours they spend at these health

     centers if the Requirement takes effect, given their substantial personal and professional

     commitments and limitations. Accordingly, LRFP and PPAEO both began attempting to recruit

     board-certified or -eligible OBGYNs shortly after the OBGYN Requirement was signed into law.

     LRFP and PPAEO each sent a letter to all identified OBGYNs in the State, explaining that the

     OBGYN Requirement had passed, explaining its impact, and soliciting interest in joining their



     9See AM. ACADEMY OF f AMIL Y PHYSICIANS, RECOMMENDED CURRICULUM GUIDELINES FOR f AMILY
     MEDICINE RESIDENTS: WOMEN'S HEALTH AND GYNECOLOGIC CARE 9 (Aug. 2018); AMERICAN
     COLLEGE OF OBSTETRICIANS AND GYNECOLOGISTS, COMMITTEE OP. No. 612 (Nov. 2014); National
     Academy of Sciences, Engineering, and Medicine, The Sqfety and Quality ofAbortion Care in the United States,
     163-165 (The National Academies Press 2018).



                                                           27
      Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 30 of 57




respective staffs. LRFP and PPAEO also attempted to identify board-certified or board-eligible

OBGYNs through repeated professional-network outreach and word of mouth

        92.     To date, LRFP has received no responses to its letter, and its efforts to identify

through professional networks a physician licensed to practice in Arkansas who could satisfy the

requirement have been unsuccessful.

        93.     Through its extensive outreach efforts, PPAEO Fayetteville was able to secure the

limited services of one board-certified OBGYN, Dr. Kathleen Paulson, who agreed to provide

medication abortion one night a week on a volunteer basis for a three-hour window of time, if the

OBGYN Requirement goes into effect. She is uncertain, however, for how long she will be able to

provide this limited volunteer service.

        94.     This lack of response is no aberration. This is not the first time that LRFP and

PPAEO have been forced to engage in extensive efforts seeking physicians with specific, medically

irrelevant qualifications to ensure they can keep providing abortion care or to attempt to expand

access, and received few responses.

        95.     The lack of response to PPAEO and LRFP's outreach makes sense. Abortion

providers face bombings and death threats, and some have been murdered. Dr. Horton was the

victim of a bomb threat that prompted a hospital evacuation. So, too, was Dr. Tvedten. Dr. Tvedten

also faced anti-abortion activists distributing flyers on the grounds of his children's school that

provided Dr. Tvedten's name, picture, and home address, and labeled him and his family as

complicit in murder. LRFP's Clinical Director suffered anti-abortion activists mailing her

photograph and a letter impugning her as an abortion provider to 800 of her neighbors. And one of

the doctors who trained Dr. Hopkins to provide abortion care was murdered in his church by an

anti-choice extremist in 2009; he had previously been shot in both arms in 1993 by another anti-




                                                   28
.         Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 31 of 57




    choice extremist. Another provider and friend of Dr. Hopkins was shot and nearly killed in 1994

    and stabbed in 2000 by anti-abortion extremists.

           96.     Even when they do not face violence, abortion providers face profound stigma and

    harassment. The stigma and harassment abortion is particularly strong in Arkansas and surrounding

    areas. Anti-abortion activists crowd outside LRFP nearly every day that its doors are open to

    patients, shouting at the physicians. Dr. Tvedten reports past problems renewing leases for his

    clinic, faced with a landlord who refused to be associated with abortion care. Many providers who

    would otherwise be willing to provide abortions do not do so because of the immense personal

    and professional stigmatization that would result.

           97.     One way this stigma manifests is that working as an abortion provider can make it

    difficult (or impossible) to maintain or find a job in private practice. Dr. Horton was rejected

    from two jobs for which he applied in 2004 and 2005 after he informed his interviewers that he

    provided abortion care. Dr. Ho faced a similar incident. And in 2005, Dr. Horton was fired from

    a hospital job after he provided abortion care that one of his colleagues requested for a patient.

    Dr. Tvedten reports that physicians in Arkansas who provide abortion care generally jeopardize

    their ability to retain positions or admitting privileges at hospitals. In fact, Dr. Tvetden gave up

    his family practice in 1999 because he knew it would be extremely difficult, if not impossible, to

    attract potential partners and patients while he was continuing to provide abortion care in

    Arkansas. And one of the Arkansas physicians who trained Dr. Tvedten to provide abortion care

    was forced to abandon his provision of abortion care because of the harassment he and his family

    practice partners faced at their offices and homes, which negatively affected their ability to

    continue their family practice and attract patients, as well as the physician's ability to maintain

    positive, collaborative relationships with his practice partners.




                                                       29
•.           Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 32 of 57




             98.     In short, despite their best efforts to comply with the OBGYN Requirement,

     Plaintiffs' capacity to provide abortions will be enormously reduced if it goes into effect.

             99.     Based on data from the last three years, an average of3,167 women have obtained

     abortions from Arkansas providers annually, with nearly 90% of those abortions provided by

     Drs. Tvedten, Horton, and Ho, whom the OBGYN Requirement would force to cease providing

     care. Approximately 70% of Arkansas abortion procedures over the last three years were

     surgical abortions at LRFP (2,212), and nearly half (45%) of those patients terminated their

     pregnancies at or after 10 weeks LMP, meaning that medication abortion was not an option for

     them.

             100.    If the OBGYN Requirement takes effect, at least 62-70% of women who seek

     abortion care in Arkansas will be unable to obtain the care that they otherwise would in the State.

     Said differently, at most 955-1,207 of the 3,167 women who currently obtain abortion care in

     Arkansas each year would be able to obtain the same abortion care in Arkansas that they would

     absent the OBGYN Requirement.

              101.   LRFP will almost certainly be forced to close because it will not be economically

     feasible to continue operating while providing no services other than abortions provided by Dr.

     Hopkins three days every-other month. If LRFP closes, even if the remaining PPAEO providers

     continue providing medication abortions, zero surgical abortions would be available in Arkansas.

     Thus, at least 70% of the women who seek abortion care in Arkansas annually would be unable

     to obtain the care that they otherwise would, but-for the OBGYN Requirement. Although there

     would theoretically be sufficient capacity in this scenario for women seeking medication

     abortion, it would be available for women in the Fayetteville area only during a single, three-

     hour window each week that may be logistically impossible for many women.




                                                       30
.•         Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 33 of 57




             102.   If LRFP closes and Dr. Paulson is no longer able to provide medication abortions,

     PPAEO Little Rock will be the State's sole provider, where a maximum of956 medication (i.e.,

     pre-10 week LMP) abortions could be provided annually. Although PPAEO would theoretically

     have sufficient capacity to provide all the medication abortions sought in the State, women in

     and around Fayetteville who otherwise would have sought care at PPAEO Fayetteville will need

     to overcome a substantial travel distance from Fayetteville to Little Rock to receive care. And

     100% of Arkansas' 2,212 annual surgical abortion patients would still be left without the care

     that they would otherwise seek, absent the OBGYN Requirement. Thus, even under the highly

     unrealistic assumption that all medication-abortions patients could overcome the burdens

     associated with traveling to a distant provider, approximately 70% of the 3,167 women who

     would otherwise obtain abortion care in Arkansas would still be unable to do so.

             103.    Even under the best-case scenario (i.e., LRFP somehow manages to continue

     operations and Dr. Paulson continues providing care at PPAEO Fayetteville), women's ability to

     access abortion in the State would be nearly as bleak. In that scenario, LRFP's annual capacity

     would be only approximately 252 women-a mere 11.4% of the women who seek surgical

     abortion care in Arkansas each year. 10 Thus, even this overly optimistic scenario would leave

     approximately 62% of women unable to obtain in Arkansas the care that they otherwise would.

             104.    If the OBGYN Requirement takes effect, women seeking medication and surgical

     abortion in Arkansas will be forced to travel much greater distances to access the care they desire

     and need. For example, ifLRFP is forced to cease or severely restrict its provision of abortion

     care, women in and around Little Rock who cannot obtain care at PPAEO Little Rock will be


     10 Even assuming some surgical-abortion patients could obtain medication-abortion care because they are

     less than IO weeks LMP, at least approximately 42% of women in this scenario would still be unable to
     obtain any type of abortion care in Arkansas, given the capacity constraints of the medication-abortion
     providers in the State.


                                                       31
•       I.
    '              Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 34 of 57




             forced to travel either (i) approximately 380 miles round trip to PPAEO Fayetteville (assuming

             they are seeking medication abortion up to 10 weeks LMP and PPAEO Fayetteville can provide

             the requisite care, given Dr. Paulson's limited availability), or (ii) out of state, such as the

             approximately 300-mile round-trip journey to Memphis, Tennessee (the next-nearest provider

             from Little Rock). Similarly, if PPAEO Fayetteville is forced to reduce its provision of

             medication abortion because Dr. Paulson cannot continue providing care, women in and around

             Fayetteville seeking medication abortions will be forced to either travel approximately 380 miles

             round trip to PPAEO Little Rock or out of state (such as the approximately 220-mile roundtrip

             journey to Tulsa, Oklahoma).

                     105.    Increases in travel distance are associated with substantial impacts on women's

             ability to access care. Even a 25-mile increase in travel distance can reduce abortion rates by

             10%, with those women forced to carry to term against their will. That is because traveling

             increased distances to access health-care services is associated with substantial economic,

             logistical, and emotional burdens. These burdens are particularly devastating to the poor and

             low-income women who comprise a large portion ofLRFP's and PPAEO's patient populations.

                     106.    Across the United States, most women who obtain abortion care are poor or low

             income, and it is no different in Arkansas. Between 2016 and 2018, for example, 61 % of

             PPAEO Fayetteville's medication-abortion patients were at or below 110% of the federal poverty

             level. One third ofLRFP's patient population receives financial assistance that is available only

             to women who are at or below 110% of the federal poverty guidelines.

                     107.    The OBGYN Requirement's enforcement would impose significant logistical and

             financial obstacles that hann poor and low-income women seeking abortions in Arkansas.

             Specifically, the OBGYN Requirement will prevent some women from obtaining an abortion,




                                                               32
      Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 35 of 57




delay other women's access to that care, jeopardize women's confidentiality and employment,

increase the risk that victims of domestic violence will experience physical violence or other

abuse, and put women and their families at risk of deepening poverty, hunger, or eviction. The

financial burdens and logistical obstacles associated with increased travel can be insurmountable

for many poor and low-income women.

       108.     Moreover, the delay caused by these burdens will (i) increase the risks associated

with the procedure itself; (ii) push a woman past the point at which medication abortion is an

option; (iii) push a woman into the second trimester, requiring a more complex procedure; and

(iv) push a woman past Arkansas's legal limit for abortion-whether the current limit at 21.6

weeks LMP, or the new limit the State seeks to impose after 18 weeks LMP.

                                      CLAIMS FOR RELIEF

                                              COUNTI

                                     (Substantive Due Process)

       109.     Plaintiffs re-allege and incorporate by reference the allegations contained in

paragraphs I through 109.

       110.     By imposing a ban on abortion prior to viability, the 18-Week Ban violates

Plaintiffs' patients' right to privacy guaranteed by the Fourteenth Amendment to the United States

Constitution.

       111.     By imposing a ban on abortion prior to viability, the Reason Ban violates Plaintiffs'

patients' right to privacy guaranteed by the Fourteenth Amendment to the United States

Constitution.

        112.    Similarly, because the OBGYN Requirement has no medical or safety benefit and

imposes significant burdens on women seeking abortion in Arkansas, it violates Arkansas women's




                                                  33
      Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 36 of 57




right to privacy guaranteed by the Fourteenth Amendment to the United States Constitution.

                                                 COUNT II

                                         (Equal Protection)

        113.    Plaintiffs re-allege and incorporate by reference the allegations contained in

paragraphs 1 through 109.

        114.   The OBGYN Requirement violates Plaintiffs' right to equal protection of the laws,

as guaranteed by the Fourteenth Amendment to the U.S. Constitution, by imposing-without

adequate justification-professional qualification requirements on abortion providers that Arkansas

law does not impose on medical-care providers who perform comparable (or riskier) procedures.

        115.   The OBGYN Requirement violates the equal protection of Plaintiffs' patients by

treating patients who seek abortion services differently than patients who seek comparable health

care services, without adequate justification.

                                             COUNT III

                                         (Contracts Clause)

        116.    Plaintiffs re-allege and incorporate by reference the allegations contained in

paragraphs 1 through 109.

        117.    The OBGYN Requirement, as applied to Dr. Ho and PPAEO, violates the Contracts

Clause of the U.S. Constitution. If the Requirement goes into effect, Dr. Ho will not be able to

provide abortion care. Her provision of such care was the essence of her employment contract with

PPAEO. Thus, if the Requirement goes into effect, Dr. Ho's employment contract with PPAEO

will be substantially and negatively affected.




                                                    34
Y'   t
               Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 37 of 57




                                                       COUNTIV

                                             (Unconstitutional Vagueness)

                 118.    Plaintiffs re-allege and incorporate by reference the allegations contained in

         paragraphs 1 through 109.

                 119.    The Reason Ban is unconstitutionally vague because it fails to give fair notice of the

         conduct prohibited, in violation of the Due Process Clause of the Fourteenth Amendment. It is

         impossible to detennine what the Ban requires when it criminalizes performing an abortion with

         "knowledge" that a pregnant woman is seeking abortion "solely on the basis" of: ( 1) a test

         indicating Down syndrome; (2) a prenatal diagnosis of Down syndrome; or (3) any other reason

         to believe the fetus has Down syndrome. Act 619, § 20-16-2003. As a result, Plaintiffs are left

         to guess at the meaning of these provisions-specifically, what constitutes "knowledge" and

         "solely on the basis of'-and what actions they may take without facing criminal prosecution.

         Because of the lack of precise standards to judge compliance, Defendants will be free to interpret

         these provisions in a discriminatory and inconsistent basis.

                                                INJUNCTIVE RELIEF

                 120.    If the Acts are allowed to take effect, Plaintiffs and their patients will be subject to

         irreparable harm for which no adequate remedy at law exists.

                 121.    Enforcement of the Acts will cause irreparable hann by threatening Plaintiffs and

         their staff with substantial criminal penalties for providing abortion services; and by substantially

         burdening-or preventing altogether-Plaintiffs' patients' access to abortion in Arkansas.

                                              REQUEST FOR RELIEF

                 WHEREFORE, Plaintiffs ask this Court:

                 A.      To immediately issue preliminary and permanent injunctive relief, restraining




                                                            35
       Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 38 of 57




Defendants, their employees, agents, and successors in office from enforcing Acts 493,619, and

700;

         B.    To enter a judgment declaring that Acts 493,619, and 700 violate the Due Process

Clause of the Fourteenth Amendment to the U.S. Constitution;

         C.    To enter a judgment declaring that Act 700 violates the Equal Protection Clause of

the Fourteenth Amendment to the U.S. Constitution;

         D.    To enter a judgment declaring that Act 700, as applied to PPAEO and Dr. Ho,

violates the Contracts Clause of the U.S. Constitution;

         E.    To enter a judgment declaring that Act 619 is invalid because it is unconstitutionally

vague;

         F.    To award Plaintiffs their attorneys' fees and costs pursuant to 42 U.S.C. § 1988; and

         G.    To grant such other and further relief as the Court deems just and proper.




                                                 36
     Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 39 of 57




Dated: June 26, 2019




                                   Rebecca Rhodes Jackson
                                   (AR Bar No. 2017079)
                                   904 West 2nd Street
                                   Little Rock, AR 7220 I
                                    (314) 440-6265
                                   beckywesth@gmail.com

                                   On Behalf of the Arkansas Civil Liberties Union
                                   Foundation, Inc.
                                   Attorney for Plaintiff LFRP and Dr. Thomas
                                   Tveden

                                   Bettina Brownstein (AR Bar No. 85019)
                                   Bettina E. Brownstein Law Firm
                                   904 West 2nd Street, Suite 2
                                   Little Rock, AR 7220 I
                                   (501) 920-1764
                                   bettinabrownstein@gmail.com

                                    On Behalf of the Arkansas Civil Liberties Union
                                   Foundation, Inc.
                                   Attorney for Plaintiff




                                   37
·•·   .         Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 40 of 57




          Meagan Burrows*                                  O'MELVENY & MYERS LLP
          Susan Talcott Camp*                              Leah Godesky*
          American Civil Liberties Union Foundation        Kelly Scavone*
          125 Broad St, I 8th Floor                        Times Square Tower
          New York, NY 10001                               7 Times Square
          mburrows@aclu.org                                New York, New York I 0036
          tcamp@aclu.org                                   lgodesky@omm.com
          (212) 549-2633                                   kscavone@omm.com
          Attorneys for Plaintiffe LRFP and Dr.            Tel: (212) 326-2254
          Thomas Tvedten                                   Fax: (212) 326-2061

          Maithreyi Ratakonda*                             Kendall Turner*
          Planned Parenthood Federation of America         1625 Eye St. NW
          123 William St., 9th Fl.                         Washington, DC 20006
          New Y01k, NY I 0038                              (202) 383-5300
          mai.ratakonda@ppfaorg                            kendallturner@omm.com
          (212) 261-4405
                                                           Taylor Simeone*
          Attorney for Plaintiffe PPAEO and Dr.            1999 A venue of the Stars
          Stephanie Ho                                     Los Angeles, CA 90067
                                                           tsimeone@omm.com
                                                           (310) 553-6700

                                                           Attorneys for Plaintiffe
           * Motion for admission pro hac vice
          forthcoming




                                                      38
Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 41 of 57




                     EXHIBIT 1
          Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 42 of 57


             Stricken language would be deleted from and underlined language would be added to present law.
                                              Act 493 of the Regular Session


 1   State of Arkansas                       As Engrossed:   H2/19/19 S3/7/19
 2   92nd General Assembly                               A Bill
 3   Regular Session, 2019                                                                 HOUSE BILL 1439
 4
 5   By: Representatives Lundstrum, Barker, Bentley, Cavenaugh, Cloud, Crawford, Dotson, M Gray,
 6   Ladyman, McCollum, Petty, Richmond, Slape, Penza, B. Smith, C. Cooper, Sullivan, Christiansen
 7   By: Senators Rapert, J. Cooper, B. Davis, Hester
 8
 9                                               For An Act To Be Entitled
10                           AN ACT TO CREATE THE CHERISH ACT; TO PROHIBIT
11                           ABORTIONS AFTER EIGHTEEN (18) WEEKS' GESTATION EXCEPT
12                           IN A MEDICAL EMERGENCY; AND FOR OTHER PURPOSES.
13
14
15                                                        Subtitle
16                                 TO CREATE THE CHERISH ACT; AND TO
17                                 PROHIBIT ABORTIONS AFTER EIGHTEEN (18)
18                                 WEEKS' GESTATION EXCEPT IN A MEDICAL
19                                 EMERGENCY.
20
21
22   BE IT ENACTED BY THE GENERAL ASSEMBLY OF THE STATE OF ARKANSAS:
23
24               SECTION 1.            Arkansas Code Title 20, Chapter 16, is amended to add an
25   additional subchapter to read as follows:
26                                               Subchapter 20 - Cherish Act
27
28               20-16-2001.            Title.
29               This subchapter shall be known and may be cited as the "Cherish Act".
30
31               20-16-2002.           Legislative findings and intent.
32               (a)       The General Assembly finds that:
33                            (l)(A)     The United States is one (1) of only seven (7) nations in
34   the world that permits nontherapeutic or elective abortion on request after
35   the twentieth week of gestation.
36                                     (B)   Fully seventy-five percent (75%) of all nations do not



     111111111111111 1111111111                  EXHIBIT 1                          03-07-2019 15:42:41 JMB092
       Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 43 of 57



     As Engrossed:       H2/19/19 S3/7/19                                             HB1439


 1   permit abortion after twelve (12) weeks' gestation, except to save the life
 2   and preserve the physical health of the mother;
 3                 (2)    Medical and other authorities now know more about human
 4   prenatal development than ever before, including without limitation:
 5                          (A)   Between five (5) and six (6) weeks' gestation, an
 6   unborn human being's heart begins to beat;
 7                          (B)   An unborn human being begins to move about in the womb
 8   at approximately eight (8) weeks' gestation;
 9                          (C)   At nine (9) weeks' gestation, all basic physiological
10   functions, buds for teeth, eyes, and external genitalia are present;
11                          (D)(i)    An unborn human being's vital organs begin to
12   function at ten (10) weeks' gestation.
13                                   (ii)   Hair, fingernails, and toenails begin to form
14   at ten (10) weeks' gestation;
15                          (E)(i)    At eleven (11) weeks' gestation, an unborn human
16   being's diaphragm develops, which can result in hiccups.
17                                   (ii)   In addition, an unborn human being begins to
18   move about freely in the womb; and
19                          (F)(i)    At twelve (12) weeks' gestation, an unborn human
20   being can open and close his or her fingers, make sucking motions, and sense
21   stimulation from outside the womb.
22                                   (ii)   At this stage, the unborn human being takes on
23   "the human form" in all relevant aspects as stated in Gonzales v. Carhart,
24   550 U.S. 124. 160 (2007);
25                 (3)     The United States Supreme Court has recognized that a state
26   has an "important and legitimate interest in protecting the potentiality of
27   human life" in Roe v. Wade, 410 U.S. 113, 162 (1973), and, specifically, that
28   "the state has an interest in protecting the life of the unborn" as discussed
29   in Planned Parenthood of Southeastern Pennsylvania v. Casey, 505 U.S. 833 2
30   873 (1992);
31                 (4)(A)     The majority of abortion procedures performed after
32   fifteen (15) weeks' gestation are dismemberment abortions as defined by§ 20-
33   16-1802, which are prohibited under the Arkansas Unborn Child Protection from
34   Dismemberment Abortion Act, § 20-16-1801 et seq.
35                          (B)   The performance of these types of abortions for
36   nontherapeutic or elective reasons is a barbaric practice that is dangerous

                                                 2               03-07-2019 15:42:41 JMB092
       Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 44 of 57



     As Engrossed:         H2/19/19 S3/7/19                                              HB1439


 1   for the pregnant woman and demeaning to the medical profession;
 2                   (5)    Most obstetricians and gynecologists practicing in this
 3   state do not offer or perform nontherapeutic or elective abortions;
 4                   (6)(A)     According to a 2004 article, abortion can cause
 5   significant physical and psychological risks to the pregnant woman that
 6   increase with gestational age.
 7                            (B)   Specifically, the relative physical and psychological
 8   risks escalate exponentially as gestational age increases in abortions
 9   performed after eight (8) weeks' gestation;
10                   (7)     In the vast majority of uncomplicated pregnancies, the
11   maternal health risks of undergoing an abortion become greater than the risks
12   of carrying a pregnancy to term as the second trimester progresses;
13                   (8)     In abortions performed after fifteen (15) weeks' gestation,
14   there is a higher risk that a pregnant woman will require a hysterectomy,
15   other reparative surgery, or blood transfusions; and
16                   (9)     The state has "legitimate interests from the outset of
17   pregnancy in protecting the health of women" as determined by Planned
18   Parenthood of Southeastern Pennsylvania v. Casey, 505 U.S. 833, 847 (1992),
19   as the "medical, emotional, and psychological consequences of abortion are
20   serious and can be lasting" as stated in H.L. v. Matheson, 450 U.S. 398, 411
21   (1981).
22            (b)   It is the intent of the General Assembly to restrict the practice
23   of nontherapeutic or elective abortions to the period up to the eighteenth
24   week of gestation.
25
26            20-16-2003.      Definitions.
27            As used in this subchapter:
28                   (1)     "Abortion" means the use or prescription of any instrument,
29   medicine, drug, or any other substance or device:
30                            (A)   To terminate the pregnancy of a woman known to be
31   pregnant with an intention other than to:
32                                   (i)     Increase the probability of a live birth;
33                                   (ii)    Preserve the life or health of the unborn
34   child;
35                                   (iii)    Terminate an ectopic pregnancy; or
36                                   (iv)    Remove a dead unborn child who died in utero as

                                                   3                03-07-2019 15:42:41 JMB092
       Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 45 of 57



     As Engrossed:        H2/19/19 S3/7/19                                          HB1439


 1   the result of natural causes, accidental trauma, or a criminal assault on the
 2   pregnant woman or her unborn child; and
 3                           (B)   That causes the premature termination of the
 4   pregnancy;
 5                  (2)     "Attempt to perform or induce an abortion" means an act or
 6   an omission of a statutorily required act that, under the circumstances as
 7   the actor believes them to be, constitutes a substantial step in a course of
 8   conduct planned to culminate in the performance or induction of an abortion
 9   in this state in violation of this subchapter;
10                  (3)     "Conception" means the fusion of human spermatozoon with a
11   human ovum;
12                  (4)     "Gestation" means the time that has elapsed since the first
13   day of the woman's last menstrual period;
14                  (5)     "Human being" means an individual member of the species Homo
15   sapiens from and after the point of conception;
16                  (6)     "Major bodily function" means the functions of the body,
17   including without limitation functions of the immune system, normal cell
18   growth, and digestive, bowel, bladder, neurological, brain, respiratory,
19   circulatory, endocrine, and reproductive functions;
20                  (7)     "Medical emergency" means a condition that, on the basis of
21   the physician's good-faith clinical judgment, necessitates an abortion to
22   preserve the life of a pregnant woman whose life is endangered by a physical
23   disorder, physical illness, or physical injury, including a life endangering
24   physical condition arising from the pregnancy itself, or when the
25   continuation of the pregnancy will create a serious risk of substantial and
26   irreversible impairment of a major bodily function;
27                  (8)     "Physician" means a person licensed to practice medicine in
28   this state, including a medical doctor; and
29                  (9)     "Probable gestational age" means the age of an unborn human
30   being as calculated from the first day of the last menstrual period of the
31   pregnant woman.
32
33         20-16-2004.        Abortion limited to eighteen (18) weeks' gestation.
34         (a)     Except in a medical emergency or if the pregnancy results from a
35   rape under§ 5-14-103 or incest under§ 5-26-202 1 a person shall not perform,
36   induce, or attempt to perform or induce an abortion unless the physician or

                                               4                03-07-2019 15:42:41 JMB092
       Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 46 of 57



     As Engrossed:        H2/19/19 S3/7/19                                           HB1439


 1   referring physician has:
 2                  (1)    Made a determination of the probable gestational age of the
 3   unborn human being according to standard medical practices and techniques
 4   used in the medical community; and
 5                  (2)    Documented the probable gestational age in the medical
 6   records of the pregnant woman and, if required, in a report with the
 7   Department of Health as described in subsection (c) of this section.
 8         (b) Except in a medical emergency or if the pregnancy results from a
 9   rape under§ 5-14-103 or incest under§ 5-26-202 1 a person shall not
10   intentionally or knowingly perform, induce, or attempt to perform or induce
11   an abortion of an unborn human being if the probable gestational age of the
12   unborn human being is determined to be greater than eighteen (18) weeks'
13   gestation.
14         (c)(l)     If a physician performs or induces an abortion on an unborn
15   human being whose gestational age is greater than eighteen (18) weeks, the
16   physician shall file a report with the department within fifteen (15) days of
17   the abortion.
18                  (2)     The report described in subdivision (c)(l) of this section
19   shall contain:
20                           (A)   The date that the abortion was performed;
21                           (B)   The specific method used for the abortion;
22                           (C)   The probable gestational age of the unborn human being
23   and the method used to calculate gestational age;
24                           (D)   A statement declaring that the abortion was
25   necessitated by a medical emergency;
26                           (E)   The specific medical indications supporting the
27   abortion and medical emergency;
28                           (F)   The probable health consequences of the abortion and
29   of the specific method used; and
30                           (G)   The signature of the physician attesting that the
31   information stated is true and correct to the best of his or her knowledge.
32                  (3)    A report made under subsection (c) of this section shall not
33   contain the name of the pregnant woman upon whom the abortion was performed
34   or any other information or identifiers that would make it possible to
35   identify, in any manner or under any circumstances, a woman who obtained or
36   sought to obtain an abortion.

                                               5                03-07-2019 15:42:41 JMB092
          Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 47 of 57



     As Engrossed:          H2/19/19 S3/7/19                                         HB1439


 1
 2           20-16-2005.        Reporting forms.
 3           (a)   Within thirty (30) days of the effective date of this subchapter,
 4   the Department of Health shall create forms required by this subchapter.
 5           (b)   The reporting requirements shall be enforceable ten (10) days
 6   after either the effective date of this subchapter or the date that the forms
 7   described in subsection (a) of this section become available, whichever
 8   occurs later.
 9
10           20-16-2006.        Penalties - Additional enforcement.
11           (a)(l)     A person who purposely or knowingly violates this subchapter is
12   guilty of a Class D felony.
13                    (2)    A woman upon whom an abortion is performed, induced, or
14   attempted in violation of this subchapter shall not be prosecuted for
15   conspiracy to commit a violation of this subchapter.
16           (b)   A physician who purposely or knowingly violates this subchapter
17   commits an act of unprofessional conduct that shall result in the Arkansas
18   State Medical Board suspending or revoking his or her license.
19           (c)   A physician who purposely or knowingly delivers to the Department
20   of Health any report required under this subchapter that he or she knows is
21   false is subject to a civil penalty or fine up to two thousand dollars
22   ($2,000) per violation imposed by the department.
23           Cd)   A woman upon whom an abortion has been performed, induced, or
24   attempted in violation of this subchapter may bring an action against the
25   person who purposely, knowingly, or recklessly performed, induced, or
26   attempted the abortion in violation of this subchapter for actual and
27   punitive damages.
28           (e)(l)     A cause of action for injunctive relief against a person who
29   has purposely, knowingly, or recklessly violated this subchapter may be
30   maintained by:
31                             (A)   A prosecuting attorney with appropriate jurisdiction;
32   or
33                             (B)   The Attorney General.
34                    (2)     The injunction shall prevent the abortion provider from
35   performing or inducing and from attempting to perform or induce further
36   abortions in violation of this subchapter.

                                                   6              03-07-2019 15:42:41 JMB092
       Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 48 of 57



     As Engrossed:        H2/19/19 S3/7/19                                          HB1439


 1         (f)   If judgment is rendered in favor of the plaintiff in an action
 2   described in this section, the court shall also render judgment for a
 3   reasonable attorney's fee in favor of the plaintiff against the defendant.
 4         (g)   If judgment is rendered in favor of the defendant and the court
 5   finds that the plaintiff's suit was frivolous and brought in bad faith, the
 6   court shall render judgment for a reasonable attorney's fees in favor of the
 7   defendant against the plaintiff.
 8         (h)   Damages or attorney's fee shall not be assessed against the woman
 9   upon whom an abortion was performed or induced or attempted to be performed
10   or induced except under subsection (d) of this section.
11
12         20-16-2007.        Construction.
13         This subchapter does not:
14                  (1)     Create or recognize a right to abortion;
15                  (2)     Create or recognize a right to a particular method of
16   abortion; or
17                  (3)     Make lawful an abortion that is currently unlawful under any
18   law of this state.
19
20         20-16-2008.        Right of intervention.
21         (a)   The General Assembly by joint resolution may appoint one (1) or
22   more of its members who sponsored or cosponsored this subchapter in his or
23   her official capacity to intervene as a matter of right in any case in which
24   the constitutionality of this law is challenged.
25         (b)   The Governor may also intervene as a matter of right in any case
26   in which the constitutionality of this law is challenged.
27
28                                            /s/Lundstrum
29
30
31                                       APPROVED: 3/15/19
32
33
34
35
36

                                                7              03-07-2019 15:42:41 JMB092
Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 49 of 57




                     EXHIBIT2
          Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 50 of 57


            Stricken language would be deleted from and underlined language would be added to present law.
                                             Act 619 of the Regular Session


 1
 2
     State of Arkansas
     92nd General Assembly
                                      As EngrosseA       Bfii19       S3/14/19

 3   Regular Session, 2019                                                                   SENATE BILL 2
 4
 5   By: Senators T. Garner, B. Ballinger, Bledsoe, A. Clark, J. Cooper, B. Davis, L. Eads, J. English, Flippo,
 6   K Hammer, Hester, Hill, Irvin, B. Johnson, M Johnson, Rapert, Rice, G. Stubblefield, J. Sturch, D.
 7   Wallace
 8   By: Representatives Barker, Beck, Bentley, Breaux, Brown, Capp, Christiansen, Cloud, C. Cooper,
 9   Crawford, Della Rosa, Evans, C. Fite, M Gray, Hawks, Kelly, Lundstrum, Maddox, Penzo, Petty, Rye, B.
10   Smith, S. Smith, Speaks, Vaught
11
12                                       For An Act To Be Entitled
13                        AN ACT TO CREATE THE DOWN SYNDROME DISCRIMINATION BY
14                        ABORTION PROHIBITION ACT; TO PROHIBIT ABORTION
15                        BECAUSE THE UNBORN CHILD HAS OR MAY HAVE DOWN
16                        SYNDROME; AND FOR OTHER PURPOSES.
17
18
19                                                   Subtitle
20                             TO CREATE THE DOWN SYNDROME
21                             DISCRIMINATION BY ABORTION PROHIBITION
22                             ACT.
23
24
25   BE IT ENACTED BY THE GENERAL ASSEMBLY OF THE STATE OF ARKANSAS:
26
27              SECTION 1.     Arkansas Code Title 20, Chapter 16, is amended to add an
28   additional subchapter to read as follows:
29        Subchapter 20 - Down Syndrome Discrimination by Abortion Prohibition Act
30
31              20-16-2001.     Title.
32             This subchapter shall be known and may be cited as the "Down Syndrome
33   Discrimination by Abortion Prohibition Act".
34
35              20-16-2002.     Definitions.
36             As used in this subchapter:


                                           EXHIBIT2                                09-27-2017 09:57:00 JMB033
     I1111111111111111111111
       Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 51 of 57



     As Engrossed:        S2/28/19 S3/14/19                                               SB2


 1                  (l)(A)     "Abortion" means the act of using or prescribing any
 2   instrument, medicine, drug, or any other substance, device, or means with the
 3   intent to terminate the clinically diagnosable pregnancy of a woman, with
 4   knowledge that the termination by any of those means will with reasonable
 5   likelihood cause the death of the unborn child.
 6                           (B)   An act under subdivision (l)(A) of this section is not
 7   an abortion if the act is performed with the intent to:
 8                                  (i)     Save the life or preserve the health of the
 9   unborn child or the pregnant woman;
10                                  (ii)    Remove a dead unborn child caused by
11   spontaneous abortion; or
12                                  (iii)    Remove an ectopic pregnancy;
13                  (2)     "Down Syndrome" means a chromosome disorder associated with
14   either:
15                           (A)   An extra copy of the chromosome 21, in whole or in
16   part; or
17                           (B)   An effective trisomy for chromosome 21;
18                  (3)     "Physician" means a person licensed to practice medicine in
19   this state, including a medical doctor and a doctor of osteopathy; and
20                  (4)     "Unborn child" means the offspring of human beings from
21   conception until birth.
22
23         20-16-2003.       Prohibition - Down Syndrome.
24         (a)   A physician shall not intentionally perform or attempt to perform
25   an abortion with the knowledge that a pregnant woman is seeking an abortion
26   solely on the basis of:
27                  (1)    A test result indicating Down Syndrome in an unborn child;
28                  (2)    A prenatal diagnosis of Down Syndrome in an unborn child; or
29                  (3)    Any other reason to believe that an unborn child has Down
30   Syndrome.
31         (b)(l)     Before performing an abortion, the physician performing the
32   abortion shall ask the pregnant woman if she is aware of any test results,
33   prenatal diagnosis, or any other evidence that the unborn child may have Down
34   Syndrome.
35                  (2)     If the pregnant woman knows of any test results, prenatal
36   diagnosis, or any other evidence that the unborn child may have Down

                                                  2               09-27-2017 09:57:00 JMB033
       Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 52 of 57



     As Engrossed:        S2/28/19 S3/14/19                                             SB2


 1   Syndrome, the physician who is performing the abortion shall:
 2                           (A)   Inform the pregnant woman of the prohibition of
 3   abortion contained in subsection (a) of this section; and
 4                           (B)   Request the medical records of the pregnant woman
 5   relevant to determining whether she has previously aborted an unborn child or
 6   children after she became aware of any test results, prenatal diagnosis, or
 7   any other evidence that the unborn child may have had Down Syndrome.
 8                  (3)     When the physician performing the abortion is required to
 9   request the medical records of the pregnant women under subdivision (b)(2)(B)
10   of this section, the physician shall not perform an abortion until the
11   physician spends at least fourteen (14) days to obtain the medical records
12   described in subdivision (b)(2)(B) of this section.
13         (c)   If this section is held invalid as applied to the period of
14   pregnancy prior to viability, then this section shall remain applicable to
15   the period of pregnancy subsequent to viability.
16         (d)   This section does not apply to an abortion performed on a pregnant
17   woman if the pregnancy is the result of rape or incest.
18
19         20-16-2004.        Criminal penalties.
20         A physician or other person who knowingly performs or attempts to
21   perform an abortion prohibited by this subchapter is guilty of a Class D
22   felony.
23
24         20-16-2005.        Civil penalties and professional sanctions.
25         (a)(l)     A physician who knowingly violates this subchapter is liable
26   for damages and shall have his or her medical license revoked as applicable.
27                  (2)     The physician may also be enjoined from future acts
28   prohibited by this subchapter.
29         (b)(l)     A woman who receives an abortion in violation of this
30   subchapter without being informed of the prohibition of abortion for the
31   purposes of aborting an unborn child diagnosed with Down Syndrome, the parent
32   or legal guardian of the woman if the woman is a minor who is not
33   emancipated, or the legal guardian of the woman if the woman has been
34   adjudicated incompetent, may commence a civil action for any reckless
35   violation of this subchapter and may seek both actual and punitive damages.
36                  (2)    Damages may include without limitation:

                                               3               09-27-2017 09:57:00 JMB033
     •          Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 53 of 57
.-

              As Engrossed:        S2/28/19 S3/14/19                                           SB2


          1                           (A)   Money damages for any psychological and physical
          2   injuries occasioned by the violation of this subchapter; and
          3                           (B)   Statutory damages equal to ten (10) times the cost of
          4   the abortion performed in violation of this subchapter.
          5         (c)   A physician or other person who performs an abortion in violation
          6   of this subchapter shall be considered to have engaged in unprofessional
          7   conduct and his or her license to provide healthcare services in this state
          8   shall be revoked by the Arkansas State Medical Board.
          9         (d)(l)     A cause of action for injunctive relief against any physician
         10   or other person who has knowingly violated this subchapter may be maintained
         11   by:
         12                           (A)   A person who is the spouse, parent, guardian, or
         13   current or former licensed healthcare provider of the woman who receives or
         14   attempts to receive an abortion in violation of this subchapter; or
         15                           (B)   The Attorney General.
         16                  (2)    The injunction shall prevent the physician or other person
         17   from performing further abortions in violation of this subchapter.
         18
         19         20-16-2006.       Exclusion of liability for a woman who undergoes
         20   prohibited abortion.
         21         (a)   A woman who receives or attempts to receive an abortion in
         22   violation of this subchapter shall not be prosecuted under this subchapter
         23   for conspiracy to violate this subchapter or otherwise be held criminally or
         24   civilly liable for any violation of this subchapter.
         25         (b)   In a criminal proceeding or action brought under this subchapter,
         26   a woman who receives or attempts to receive an abortion in violation of this
         27   subchapter is entitled to all rights, protections, and notifications afforded
         28   to crime victims.
         29         (c)(l)     In a civil proceeding or action brought under this subchapter,
         30   the anonymity of the woman who receives or attempts to receive the abortion
         31   in violation of this subchapter shall be preserved from public disclosure
         32   unless she gives her consent to disclosure.
         33                  (2)    A court of competent jurisdiction, upon motion or sua
         34   sponte, shall issue orders to the parties, witnesses, and counsel and direct
         35   the sealing of the record and exclusion of individuals from the courtroom or
         36   hearing room to the extent necessary to safeguard the identity of the woman

                                                        4               09-27-2017 09:57:00 JMB033
    •          Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 54 of 57
.

             As Engrossed:   S2/28/19 S3/14/19                                         SB2


         1   from public disclosure.
         2
         3         20-16-2007.   Right of intervention.
         4         The General Assembly by joint resolution may appoint one (1) or more of
         5   its members who sponsored or cosponsored this subchapter in his or her
         6   official capacity to intervene as a matter of right in any case in which the
         7   constitutionality of this law is challenged.
         8
         9
        10                                       /s/T. Garner
        11
        12
        13                                   APPROVED: 4/1/19
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28
        29
        30
        31
        32
        33
        34
        35
        36

                                                   5            09-27-2017 09:57:00 JMB033
'   Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 55 of 57




                         EXHIBIT 3
     .•             Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 56 of 57
•'


                        Stricken language would be deleted from and underlined language would be added to present law.
                                                         Act 700 of the Regular Session


           1   State of Arkansas
           2   92nd General Assembly                            A Bill
           3   Regular Session, 2019                                                                  SENATE BILL 448
           4
           5   By: Senator G. Stubblefield
           6   By: Representative Barker
           7
           8                                          For An Act To Be Entitled
           9                             AN ACT TO REQUIRE PHYSICIANS TO HAVE CERTAIN
          10                             QUALIFICATIONS IN ORDER TO PERFORM ABORTIONS; TO
          11                             REPEAL THE PRESUMPTION OF VIABILITY OF A FETUS AT THE
          12                             TWENTY-FIFTH WEEK OF PREGNANCY; AND FOR OTHER
          13                             PURPOSES.
          14
          15
          16                                                     Subtitle
          17                                  TO REQUIRE PHYSICIANS TO HAVE CERTAIN
          18                                  QUALIFICATIONS TO PERFORM ABORTIONS; AND
          19                                  TO REPEAL THE PRESUMPTION OF VIABILITY OF
          20                                  A FETUS AT THE TWENTY-FIFTH WEEK OF
          21                                  PREGNANCY.
          22
          23
          24   BE IT ENACTED BY THE GENERAL ASSEMBLY OF THE STATE OF ARKANSAS:
          25
          26                SECTION 1.         Arkansas Code Title 20, Chapter 16, Subchapter 6, is
          27   amended to add an additional section to read as follows:
          28                20-16-605.         Qualifications to perform an abortion.
          29                (a)        A person shall not perform or induce an abortion unless that
          30   person is a physician licensed to practice medicine in the state of Arkansas
          31   and is board-certified or board-eligible in obstetrics and gynecology.
          32                (b)        A violation of this section is a Class D felony and may result in
          33   the revocation, suspension, or nonrenewal of the professional license of an
          34   abortion facility or physician.
          35
          36                SECTION 2.         Arkansas Code§ 20-16-702(3), concerning the definition of



                                     I
               111111111111111 Ill llll Ill                EXHIBIT3                         02/26/2019 2:10:22 PM JMB295
•
    ..          Case 4:19-cv-00449-KGB Document 1 Filed 06/26/19 Page 57 of 57



                                                                                                   SB448


          1   "viable fetus" regarding abortions, is amended to read as follows:
          2                (3)   "Viable fet1:1:s" meaas a fet1:1:s whieh eaa live 01:1:tside the wem.b
          3   "Viability" means the state of fetal development when, in the judgment of the
          4   physician based on the particular facts of the case before him or her and in
          5   light of the most advanced medical technology and information available to
          6   him or her, there is a reasonable likelihood of sustained survival of the
          7   unborn child outside the body of the mother, with or without artificial life
          8   support.
          9
         10         SECTION 3.    Arkansas Code§ 20-16-703 is repealed.
         11         20 16 703,    P£es1:1:m.ptiea ef viability,
         12         Fe£ the p1:1:£pese ef this s1:1:behapte£, a fet1:1:s shall be p£es1:1:m.ed aet ta be
         13   viable p£ie£ ta the ead ef the tweaty fifth week ef the p£egaaaey,
         14
         15
         16                                      APPROVED: 4/4/19
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
         29
         30
         31
         32
         33
         34
         35
         36

                                                      2                02/26/2019 2:10:22 PM JMB295
